DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 6-14 and 16-17 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated May 19, 2021 has been entered and made of record.  In view of Applicant’s amendments for the title and abstract, the objection for the specification has been expressly withdrawn.  In view of Applicant’s canceling of claim 15, the claim rejection under 35 USC § 112 and 102 and/or 103 has been expressly withdrawn.

Allowable Subject Matter
	Claims 1-4, 6-14 and 16-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “according to Fig. 14 of present application, the region to be displayed C-C is selected from the display region A-A, and the region to be displayed C-C meets the following conditions: 1) an area of the region to be displayed C-C is M/N of an area of a display region A-A; 2) a shape of the region to be displayed C-C is M/N of an area of a display region A-A; 3) the two shapes coincide at center” (Remarks, p. 8). 
Accordingly, the closest known prior art, i.e., Lee et al. (US 2015/0248210 A1), Phan (US 2011/0279493 A1), Hsu (US 2019/0027112 A1), Andrysco et al. (US 2015/0179150 A1), Mamajiwala et al. (US 2015/0213786 A1) and Zuo (US 2019/0027118 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with wherein the determining the positions of pixels to be lightened based on the determined quantity of pixels to be lightened comprises: in response to that the quantity of pixels to be lightened is M/N of a total quantity of pixels in the display panel, grouping every adjacently arranged N pixels as a pixel unit, and each of the pixel units comprise M pixels to be lightened; wherein N is an integer greater than 1, and M is a positive integer smaller than N; or in response to that the quantity of pixels to be lightened is M/N of the total number of pixels in the display panel, selecting a region to be displayed, wherein an area of the region to be displayed is M/N of an area of a display region of the display panel, and a shape of the region to be displayed is similar to a shape of the display region, and the two shapes coincide at center; N is an integer greater than 1 and M is a positive integer smaller than N; wherein the pixels to be lightened comprises the pixels in the region to be displayed”.
As to claims 2-4, 6-14 and 16-17, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 17, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***